Campbell, C. J.,
delivered the opinion of the court.
The first Monday in July, 1867, was the time fixed by tbe act approved December 1, 1863 (Acts, p. Ill), for the sale of lands delinquent for taxes, which act was in operation in 1867, and governed the sales made in that year. The deed of the tax-collector to Chrisman vested in him a title not assailable except for fraud or mistake in the assessment or sale, or upon proof that the taxes had been paid on the land before the sale. Act approved February. 10, 1860; Acts 1859-60, p. 213. This act made the deed evidencing a sale of land for taxes prima facie evidence of a good title, because the sale .was not to be impeached or questioned, except for the specified causes. Greene v. Williams, 58 Miss. 752. As against all others the sale was to stand, and the deed was evidence of a sale.
The admitted fact that .the sale was made for the taxes of 1866, and not 1867, as erroneously recited in the deed, freed it from all objection because of the clerical error by which it was made to show that the sale was for the taxes of 1867.
The effect of thé deed as evidence is to be determined by the law in force when it was made. Code 1880, sect. 1649.
Believing that Chrisman was shown to have acquired a good title by virtue of the sale of first Monday of July, 1867, it is unneccessary to Consider the other questions discussed by counsel.
Judgment affirmed.